UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-517



In Re: RESTONEY ROBINSON,

                                                       Petitioner.



        On Petition for Writ of Mandamus. (CA-96-1017-6)


Submitted:   July 2, 1998                 Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson has filed a petition for a writ of mandamus

from this court seeking summary judgment on several district court

orders and orders of this court, and the commencement of perjury

charges against various individuals. Mandamus is a drastic remedy

to be used only in extraordinary circumstances. See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976). Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, see In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987), and may not be used as a substitute for appeal. See In

re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992). The

party seeking mandamus relief carries the heavy burden of showing

that he has “no other adequate means to attain the relief he

desires” and that his entitlement to such relief is “clear and

indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980) (citation omitted). Robinson has not made such a showing.

Accordingly, we deny both his petition and supplemental petition

for mandamus relief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                   PETITION DENIED




                                2